IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-11423
                         Summary Calendar



JIMMY LANDERS, Co-Independent Executor
of the Estate of Jewell Landers;
WALTER LANDERS, Co-Independent Executor
of the Estate of Jewell Landers,

                                          Plaintiffs-Appellants,

versus

CITY OF CLEBURNE;
DALE HANNAH; EARL HORTON,

                                          Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:01-CV-175-G
                      --------------------
                          June 11, 2002

Before DAVIS, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jimmy M. Landers and Walter Landers, co-independent

executors of Jewell Landers’ estate, appeal the dismissal of

their 42 U.S.C. § 1983 complaint.   The Landers alleged that the

appellees’ conduct in denying their petitions for a change in the

zoning of real property constituted a taking of a property right


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11423
                                -2-

without just compensation, a violation of equal protection,

violations of substantive and procedural due process, and

violations of state and local law.

     The Landers have not asserted error in the district court’s

reasons for dismissing all of their claims, except the procedural

due process claim, against the City of Cleburne.    The district

court dismissed the claims as abandoned or for failure to comply

with its status report order.    These claims are thus abandoned.

Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,

748 (5th Cir. 1987).

     Accordingly, we consider only the dismissal of the

procedural due process claims against the City of Cleburne and

the dismissal of all claims against Hannah and Horton.    We

review de novo a dismissal pursuant to FED. R. CIV. P. 12(b)(6).

Jackson v. City of Beaumont Police Dep’t, 958 F.2d 616, 618 (5th

Cir. 1992).   We will consider only the pleadings, accept the

well-pleaded facts as true, and view the facts in the light most

favorable to the plaintiff.     Cinel v. Connick, 15 F.3d 1338,

1341 (5th Cir. 1994).   A FED. R. CIV. P. 12(b)(6) dismissal will

be affirmed only if the plaintiff could “prove no set of facts

in support of his claim which would entitle him to relief.”

McCormack v. National Collegiate Athletic Ass’n, 845 F.2d 1338,

1343 (5th Cir. 1988).

     The Landers assert that City Councilmen Hannah and Horton

were not entitled to absolute immunity for their personal
                            No. 01-11423
                                 -3-

actions.    “[L]ocal legislators are entitled to absolute immunity

from suit under 42 U.S.C. § 1983 for conduct in furtherance of

their duties.”     Hernandez v. Lafayette, 643 F.2d 1188, 1193 (5th

Cir. 1981).    The denial of a request for rezoning is a

legislative act.     Calhoun v. St. Bernard Parish, 937 F.2d 172,

174 (5th Cir. 1991); see Shelton v. College Station, 780 F.2d
475, 477 (5th Cir. 1986) (en banc).

     The Landers assert that the defendants’ conduct constituted

a violation of procedural due process.     They contend that they

were denied a meaningful opportunity to be heard because City

Councilmen Hannah and Horton “made it their clear custom and

policy to deny all zoning requests that would allow for the sale

and distribution of alcohol.”

     A zoning decision “made by an elected body such as a City

Council,” is a “legislative or ‘quasi-legislative’” action that

negates procedural due process claims.     Jackson Court

Condominiums, Inc. v. City of New Orleans, 874 F.2d 1070, 1074

(5th Cir. 5th Cir. 1989).    The Landers cannot show that a

procedural due process right was implicated by the denial of

their petitions for a change in zoning.     Shelton, 780 F.2d at

485-86.    Accordingly, the judgment of the district court is

AFFIRMED.